10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

UNITED STATES DISTRIC'I` COURT
WESTERN DISTRICT OF WASHINGTON

SEATTLE DIVISION
DOUGLAS JEFFREY DALE, Civil No. 2:18-CV-01075-BHS
Plaintif’f,
vs. ORDER

COMM]SS[ONER OF SOCIAL SECURITY,

Defendant.

Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405( g), for further
administ:ative proceedings On remand, the Administrative Law Judge Will:

¢ Reevaluate the medical opinion evidence, including the opinions of Drs. Sanchez,

Cavenee, and Hellekson;

0 Reevaluate the claimant’s subjective symptom testimony, residual functional capacity, and

step four and step five findings, as needed.

Upon proper presentation, this Court will consider Plaintii`t`s application for costs and attorney’s

fees under 28 u.S.C. §2412(<1).

Page l ORDER - [2:18-CV-01075-BHS]

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

DATEDthis %b dayof m/YQ/(\ZO]Q "

Presented by.

s/ Katherine Watson

KATHERlNE WATSON

Special Assistant U.S. Attomey

Of`fice of` the General Counsel

Social Security Adrninistration

701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, WA 98104-7075

Telephone: (206) 615-2139

Fax: (206) 615-2531
katherine.watson@ssa. gov

Page 2 ORDER - [2:18-CV-01075-BHS]

UNrrED srATi-:s sT k

   

 

